342 S.W.3d 352 (2011)
STATE of Missouri, Respondent,
v.
Robert A. RENNICK, Jr., Appellant.
No. WD 72458.
Missouri Court of Appeals, Western District.
May 31, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 5, 2011.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
J. Bryan Allee, Special Public Defender, Platte City, MO, for Appellant.
*353 Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge, and W. BRENT POWELL, Special Judge.

Order
PER CURIAM:
Defendant Robert A. Rennick, Jr. appeals a judgment convicting him of one count of first-degree statutory rape for which he was sentenced to sixteen years in the Missouri Department of Corrections Division of Adult Institutions. In his appeal. Defendant claims the trial court erred in submitting a jury instruction referring to Defendant's intoxication at the time of the offense and precluding defense counsel from cross-examining the victim's mother about her plans to divorce Defendant. For reasons explained in a Memorandum provided to the parties, we find no error in submitting an instruction regarding intoxication and no prejudice from excluding questions regarding the victim's mother's intentions to divorce Defendant.
Affirmed. Rule 30.25(b).